UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	October 31, 2014 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 10/31/14 (Unaudited) COMMON STOCKS (96.7%) (a) Shares Value Aerospace and defense (5.8%) Airbus Group NV (France) 2,181 $130,097 Embraer SA ADR (Brazil) 523 20,209 General Dynamics Corp. 19,948 2,787,932 Honeywell International, Inc. 32,020 3,077,762 L-3 Communications Holdings, Inc. 51,287 6,229,319 Northrop Grumman Corp. 8,493 1,171,694 Raytheon Co. 2,872 298,343 Rockwell Collins, Inc. 1,706 143,560 United Technologies Corp. 20,412 2,184,084 Airlines (0.6%) American Airlines Group, Inc. (S) 12,659 523,450 Spirit Airlines, Inc. (NON) 14,822 1,083,636 Auto components (0.1%) Johnson Controls, Inc. 3,259 153,988 Automobiles (—%) Ford Motor Co. 4,962 69,915 Banks (6.6%) Bank of America Corp. 116,655 2,001,800 Citigroup, Inc. 58,987 3,157,574 Fifth Third Bancorp 84,363 1,686,416 JPMorgan Chase & Co. 65,523 3,962,831 KeyCorp 93,694 1,236,761 Regions Financial Corp. 140,475 1,394,917 Wells Fargo & Co. 93,787 4,979,152 Beverages (1.9%) Coca-Cola Enterprises, Inc. 16,462 713,628 Dr. Pepper Snapple Group, Inc. 17,150 1,187,638 Monster Beverage Corp. (NON) 6,161 621,522 PepsiCo, Inc. 28,840 2,773,543 Biotechnology (3.5%) Biogen Idec, Inc. (NON) 4,353 1,397,661 Celgene Corp. (NON) 24,104 2,581,297 Gilead Sciences, Inc. (NON) 42,072 4,712,064 Retrophin, Inc. (NON) (S) 21,018 203,454 Vertex Pharmaceuticals, Inc. (NON) 8,689 978,729 Building products (0.6%) Allegion PLC (Ireland) 4,328 229,774 Fortune Brands Home & Security, Inc. 35,341 1,528,498 Capital markets (2.2%) Ameriprise Financial, Inc. 7,935 1,001,159 Carlyle Group LP (The) 32,228 894,649 Charles Schwab Corp. (The) 65,429 1,875,849 Invesco, Ltd. 6,489 262,610 KKR & Co. LP 55,231 1,190,780 Morgan Stanley 4,792 167,480 State Street Corp. 3,297 248,792 WisdomTree Investments, Inc. (NON) (S) 35,708 526,693 Chemicals (3.2%) Air Products & Chemicals, Inc. 3,728 502,012 Axiall Corp. (S) 6,799 274,000 CF Industries Holdings, Inc. 2,092 543,920 Chemtura Corp. (NON) 2,816 65,585 Croda International PLC (United Kingdom) 10,873 399,182 Dow Chemical Co. (The) 31,832 1,572,501 Huntsman Corp. 16,872 411,677 Monsanto Co. 12,455 1,432,823 Praxair, Inc. 4,845 610,422 Sherwin-Williams Co. (The) 5,315 1,220,111 Symrise AG (Germany) 30,475 1,713,765 Tronox, Ltd. Class A 5,985 144,717 Commercial services and supplies (0.3%) Rollins, Inc. 13,668 435,599 Tyco International, Ltd. 8,494 364,647 Communications equipment (0.8%) Cisco Systems, Inc. 40,308 986,337 Qualcomm, Inc. 16,312 1,280,655 Construction materials (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) 9,414 525,866 Martin Marietta Materials, Inc. 926 108,268 Consumer finance (1.0%) American Express Co. 24,973 2,246,321 Capital One Financial Corp. 5,357 443,399 Containers and packaging (0.7%) MeadWestvaco Corp. 15,104 667,144 Packaging Corp. of America 6,543 471,619 Sealed Air Corp. 13,463 488,034 Smurfit Kappa Group PLC (Ireland) 18,102 373,614 Diversified consumer services (0.2%) Bright Horizons Family Solutions, Inc. (NON) 10,473 466,677 H&R Block, Inc. 5,746 185,653 Diversified financial services (1.0%) Berkshire Hathaway, Inc. Class B (NON) 5,727 802,696 CME Group, Inc. 23,214 1,945,565 Diversified telecommunication services (1.1%) Verizon Communications, Inc. 49,727 2,498,782 Zayo Group Holdings, Inc. (NON) 24,113 564,485 Electric utilities (1.4%) American Electric Power Co., Inc. 13,403 781,931 Edison International 15,969 999,340 Exelon Corp. 36,288 1,327,778 NextEra Energy, Inc. 6,689 670,372 Electrical equipment (0.3%) Eaton Corp PLC 6,559 448,570 Hubbell, Inc. Class B 4,424 501,726 Electronic equipment, instruments, and components (0.1%) Anixter International, Inc. 3,877 330,204 Energy equipment and services (1.6%) Aker Solutions ASA 144A (Norway) (NON) 51,749 335,278 Dril-Quip, Inc. (NON) 1,333 119,903 Halliburton Co. 36,061 1,988,404 Schlumberger, Ltd. 17,835 1,759,601 SPT Energy Group, Inc. (China) 128,000 40,438 Weatherford International PLC (NON) 5,772 94,776 Food and staples retail (1.8%) Costco Wholesale Corp. 10,011 1,335,167 CVS Health Corp. 18,896 1,621,466 Diplomat Pharmacy, Inc. (NON) 7,755 166,733 Wal-Mart Stores, Inc. (S) 11,883 906,316 Walgreen Co. 9,621 617,861 Whole Foods Market, Inc. 6,021 236,806 Food products (1.4%) Hershey Co. (The) 4,750 455,573 JM Smucker Co. (The) 2,722 283,088 Kellogg Co. 7,345 469,786 Keurig Green Mountain, Inc. 1,366 207,291 Kraft Foods Group, Inc. 10,374 584,575 Mead Johnson Nutrition Co. 6,938 689,013 Mondelez International, Inc. Class A 27,688 976,279 Pinnacle Foods, Inc. 6,708 226,730 S&W Seed Co. (NON) (S) 11,196 36,163 Health-care equipment and supplies (2.0%) Abbott Laboratories 14,082 613,834 Baxter International, Inc. 11,482 805,347 Boston Scientific Corp. (NON) 15,847 210,448 Covidien PLC 3,375 311,985 Medtronic, Inc. 22,549 1,536,940 St. Jude Medical, Inc. 10,367 665,250 Tornier NV (Netherlands) (NON) 16,569 463,104 TransEnterix, Inc. (NON) 16,699 68,466 Zimmer Holdings, Inc. 7,428 826,291 Health-care providers and services (2.2%) Aetna, Inc. 3,407 281,112 AmerisourceBergen Corp. 5,247 448,146 Cardinal Health, Inc. 10,211 801,359 CIGNA Corp. 10,731 1,068,486 Express Scripts Holding Co. (NON) 6,917 531,364 HCA Holdings, Inc. (NON) 3,452 241,813 McKesson Corp. 5,535 1,125,874 Premier, Inc. Class A (NON) 15,568 519,660 Universal Health Services, Inc. Class B 5,112 530,166 WellPoint, Inc. 4,040 511,828 Health-care technology (0.3%) Castlight Health, Inc. Class B (NON) (S) 42,373 530,086 Cerner Corp. (NON) 4,682 296,558 Hotels, restaurants, and leisure (1.6%) Dunkin' Brands Group, Inc. (S) 6,147 279,566 Hilton Worldwide Holdings, Inc. (NON) 29,281 739,052 Penn National Gaming, Inc. (NON) 37,268 487,838 Starbucks Corp. 11,920 900,675 Vail Resorts, Inc. 6,226 537,677 Wyndham Worldwide Corp. 8,761 680,467 Wynn Resorts, Ltd. 1,386 263,354 Yum! Brands, Inc. 6,998 502,666 Household durables (0.5%) PulteGroup, Inc. 25,453 488,443 Whirlpool Corp. 4,480 770,784 Household products (0.2%) Colgate-Palmolive Co. 5,877 393,054 Energizer Holdings, Inc. 686 84,138 Independent power and renewable electricity producers (0.8%) Calpine Corp. (NON) 39,792 908,053 NextEra Energy Partners LP (NON) 8,883 324,762 NRG Energy, Inc. 36,114 1,082,698 Industrial conglomerates (0.2%) General Electric Co. 5,433 140,226 Siemens AG (Germany) 4,603 518,623 Insurance (2.2%) American International Group, Inc. 35,747 1,914,967 Assured Guaranty, Ltd. 40,388 932,155 Genworth Financial, Inc. Class A (NON) 62,825 878,922 Hartford Financial Services Group, Inc. (The) 34,176 1,352,686 Prudential PLC (United Kingdom) 40,413 932,557 Internet and catalog retail (1.9%) Amazon.com, Inc. (NON) 7,879 2,406,719 Ctrip.com International, Ltd. ADR (China) (NON) 9,903 577,345 Groupon, Inc. (NON) (S) 43,708 319,505 Priceline Group, Inc. (The) (NON) 1,471 1,774,335 Zalando SE (Germany) (NON) (S) 9,537 221,099 Internet software and services (4.6%) Alibaba Group Holding, Ltd. ADR (China) (NON) 30,798 3,036,683 Facebook, Inc. Class A (NON) 34,201 2,564,733 Google, Inc. Class A (NON) 42 23,851 Google, Inc. Class C (NON) 9,877 5,522,033 Pandora Media, Inc. (NON) (S) 10,380 200,126 Tencent Holdings, Ltd. (China) 25,400 404,820 Yahoo!, Inc. (NON) 19,286 888,120 Yandex NV Class A (Russia) (NON) 6,270 179,447 IT Services (1.8%) CACI International, Inc. Class A (NON) 1,790 147,299 Computer Sciences Corp. 10,788 651,595 Fidelity National Information Services, Inc. 11,535 673,529 MasterCard, Inc. Class A 17,992 1,506,830 Visa, Inc. Class A 8,690 2,098,027 Leisure products (0.1%) Brunswick Corp. 8,291 388,019 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 12,572 694,980 Thermo Fisher Scientific, Inc. 4,164 489,561 Machinery (0.2%) Pall Corp. 7,044 643,962 Media (4.5%) Charter Communications, Inc. Class A (NON) 8,310 1,316,221 Comcast Corp. Class A (S) 60,726 3,361,184 DISH Network Corp. Class A (NON) 16,512 1,050,989 Liberty Global PLC Ser. C (United Kingdom) 31,965 1,421,484 Live Nation Entertainment, Inc. (NON) 63,875 1,660,750 Time Warner, Inc. 16,163 1,284,474 Walt Disney Co. (The) 28,207 2,577,556 Metals and mining (0.6%) Alcoa, Inc. 9,465 158,633 Allegheny Technologies, Inc. 1,616 53,086 Constellium NV Class A (Netherlands) (NON) 4,108 83,187 Freeport-McMoRan, Inc. (Indonesia) 17,126 488,091 Hi-Crush Partners LP (Units) 9,889 426,513 Newmont Mining Corp. 5,398 101,266 Nucor Corp. 2,244 121,311 Steel Dynamics, Inc. 5,441 125,197 Multi-utilities (0.7%) Ameren Corp. 5,863 248,239 Dominion Resources, Inc. 46 3,280 PG&E Corp. (S) 20,388 1,025,924 Sempra Energy 6,472 711,920 Multiline retail (0.5%) Dollar General Corp. (NON) 11,003 689,558 Macy's, Inc. 12,974 750,157 Oil, gas, and consumable fuels (6.9%) Antero Resources Corp. (NON) (S) 12,906 676,791 Cheniere Energy, Inc. (NON) 8,857 664,275 CONSOL Energy, Inc. 5,791 213,109 EnCana Corp. (Canada) 55,342 1,031,021 Energen Corp. 15,466 1,047,048 EOG Resources, Inc. 35,432 3,367,812 EP Energy Corp. Class A (NON) (S) 84,309 1,230,911 Exxon Mobil Corp. 32,906 3,182,339 Gaztransport Et Technigaz SA (France) 13,396 749,548 Genel Energy PLC (United Kingdom) (NON) 28,604 321,449 MarkWest Energy Partners LP 10,494 735,105 Noble Energy, Inc. 22,401 1,290,970 QEP Resources, Inc. 59,040 1,480,133 Royal Dutch Shell PLC ADR (United Kingdom) (S) 21,243 1,525,035 Suncor Energy, Inc. (Canada) 50,141 1,782,011 Personal products (1.4%) Avon Products, Inc. (S) 50,210 522,184 Coty, Inc. Class A (NON) (S) 123,309 2,046,929 Estee Lauder Cos., Inc. (The) Class A 18,982 1,427,067 Pharmaceuticals (5.9%) AbbVie, Inc. 35,167 2,231,698 Actavis PLC (NON) 8,984 2,180,776 Allergan, Inc. 6,446 1,225,127 AstraZeneca PLC ADR (United Kingdom) 12,157 886,732 Bristol-Myers Squibb Co. 40,577 2,361,176 Eli Lilly & Co. 23,579 1,563,995 Johnson & Johnson 14,327 1,544,164 Merck & Co., Inc. 35,060 2,031,376 Mylan, Inc. (NON) 16,400 878,220 Pfizer, Inc. 54,049 1,618,768 Real estate investment trusts (REITs) (2.5%) Altisource Residential Corp. (R) 6,624 153,809 American Tower Corp. (R) 15,598 1,520,805 AvalonBay Communities, Inc. (R) 3,980 620,243 Boston Properties, Inc. (R) 4,290 543,758 Equity Lifestyle Properties, Inc. (R) 6,207 304,764 Essex Property Trust, Inc. (R) 1,396 281,657 Federal Realty Investment Trust (R) 833 109,789 Gaming and Leisure Properties, Inc. (R) (S) 17,135 535,469 General Growth Properties (R) 16,515 427,904 Pebblebrook Hotel Trust (R) 2,932 124,903 Plum Creek Timber Co., Inc. (R) 3,671 150,548 Prologis, Inc. (R) 5,124 213,415 Public Storage (R) 1,710 315,221 Simon Property Group, Inc. (R) 3,574 640,497 Ventas, Inc. (R) 8,516 583,431 Vornado Realty Trust (R) 3,362 368,072 Real estate management and development (0.2%) RE/MAX Holdings, Inc. Class A 18,178 581,696 Road and rail (1.3%) Canadian Pacific Railway, Ltd. (Canada) 1,596 331,973 Genesee & Wyoming, Inc. Class A (NON) 5,188 499,086 Union Pacific Corp. 24,296 2,829,269 Semiconductors and semiconductor equipment (2.6%) Applied Materials, Inc. 5,916 130,684 Broadcom Corp. Class A 19,213 804,640 Intel Corp. 55,840 1,899,118 Lam Research Corp. 16,539 1,287,727 Micron Technology, Inc. (NON) 88,494 2,928,266 Skyworks Solutions, Inc. 5,766 335,812 Software (3.4%) Activision Blizzard, Inc. 2,870 57,257 Adobe Systems, Inc. (NON) 7,186 503,882 Cadence Design Systems, Inc. (NON) (S) 10,727 192,550 Electronic Arts, Inc. (NON) 6,417 262,904 Microsoft Corp. 101,885 4,783,501 Oracle Corp. 65,896 2,573,239 PTC, Inc. (NON) 2,539 96,863 Red Hat, Inc. (NON) 13,103 772,029 TiVo, Inc. (NON) 17,775 231,964 Specialty retail (2.4%) Abercrombie & Fitch Co. Class A (S) 3,179 106,433 Advance Auto Parts, Inc. 411 60,401 Autonation, Inc. (NON) 990 56,687 AutoZone, Inc. (NON) 382 211,445 Bed Bath & Beyond, Inc. (NON) (S) 14,264 960,538 Best Buy Co., Inc. 814 27,790 Chico's FAS, Inc. 7,340 110,687 Express, Inc. (NON) 7,206 107,874 Five Below, Inc. (NON) (S) 16,816 670,454 GameStop Corp. Class A 116 4,960 Gap, Inc. (The) 16,846 638,295 Home Depot, Inc. (The) 20,236 1,973,415 Michaels Cos., Inc. (The) (NON) 5,270 96,336 O'Reilly Automotive, Inc. (NON) 1,280 225,126 Office Depot, Inc. (NON) 25,245 131,779 Staples, Inc. (S) 3,219 40,817 TJX Cos., Inc. (The) 20,419 1,292,931 Technology hardware, storage, and peripherals (5.7%) Apple, Inc. 99,536 10,749,888 EMC Corp. 48,848 1,403,403 Hewlett-Packard Co. 42,774 1,534,731 SanDisk Corp. (S) 14,265 1,342,907 Western Digital Corp. 7,880 775,156 Textiles, apparel, and luxury goods (1.4%) Hanesbrands, Inc. 4,022 424,763 lululemon athletica, Inc. (Canada) (NON) (S) 2,775 115,579 Michael Kors Holdings, Ltd. (NON) (S) 13,092 1,028,900 NIKE, Inc. Class B 16,724 1,554,830 Tumi Holdings, Inc. (NON) (S) 40,065 832,150 Tobacco (1.1%) Lorillard, Inc. 10,995 676,193 Philip Morris International, Inc. 27,468 2,444,922 Trading companies and distributors (—%) HD Supply Holdings, Inc. (NON) 3,765 108,583 Water utilities (0.2%) American Water Works Co., Inc. 7,888 420,983 Total common stocks (cost $233,472,277) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 4,194 $245,433 Total convertible preferred stocks (cost $209,700) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2 1/8s, August 15, 2021 (i) $40,000 $40,447 Total U.S. treasury Obligations (cost $40,447) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value Vodafone Group PLC (Call) Jan-15/$40.00 $9,801 $948 Total purchased options outstanding (cost $12,040) SHORT-TERM INVESTMENTS (8.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) Shares 15,081,532 $15,081,532 Putnam Short Term Investment Fund 0.09% (AFF) Shares 8,278,833 8,278,833 SSgA Prime Money Market Fund Class N 0.00% (P) Shares 210,000 210,000 U.S. Treasury Bills with effective yields ranging from 0.01% to 0.02%, January 15, 2015 (SEG) $25,000 24,999 U.S. Treasury Bills with effective yields ranging from zero% to 0.01%, January 8, 2015 (SEG) 43,000 42,999 U.S. Treasury Bills with effective yields ranging from zero% to 0.03%, November 6, 2014 (SEG) 37,000 37,000 U.S. Treasury Bills with an effective yield of zero% February 19, 2015 (i) 121,000 120,988 Total short-term investments (cost $23,796,352) TOTAL INVESTMENTS Total investments (cost $257,530,816) (b) FORWARD CURRENCY CONTRACTS at 10/31/14 (aggregate face value $23,274,611) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 12/17/14 $3,971,015 $4,118,225 $147,210 Euro Buy 12/17/14 784,438 798,790 (14,352) Euro Sell 12/17/14 784,438 789,616 5,178 Swiss Franc Buy 12/17/14 619,271 648,752 (29,481) Citibank, N.A. Euro Sell 12/17/14 6,098,507 6,389,613 291,106 Credit Suisse International Swiss Franc Sell 12/17/14 477,554 500,234 22,680 Deutsche Bank AG British Pound Buy 12/17/14 56,290 36,996 19,294 Euro Buy 12/17/14 689,798 732,164 (42,366) HSBC Bank USA, National Association British Pound Sell 12/17/14 675,482 696,578 21,096 Canadian Dollar Buy 1/21/15 677,158 682,268 (5,110) Euro Buy 12/17/14 707,598 741,138 (33,540) Euro Sell 12/17/14 707,598 719,952 12,354 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/21/15 3,276,870 3,303,089 26,219 Euro Buy 12/17/14 790,454 828,813 (38,359) Euro Sell 12/17/14 790,454 804,654 14,200 Norwegian Krone Sell 12/17/14 559,598 607,541 47,943 State Street Bank and Trust Co. Euro Buy 12/17/14 878,201 876,188 2,013 Total FUTURES CONTRACTS OUTSTANDING at 10/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Long) 22 $2,212,540 Dec-14 $91,510 Total WRITTEN OPTIONS OUTSTANDING at 10/31/14 (premiums $3,379) (Unaudited) Expiration Contract date/strike price amount Value Vodafone Group PLC (Call) Jan-15/$45.00 $9,801 $385 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 7,622 $— 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks $51,429 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through October 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $279,020,433. (b) The aggregate identified cost on a tax basis is $257,684,720, resulting in gross unrealized appreciation and depreciation of $41,393,614 and $5,134,063, respectively, or net unrealized appreciation of $36,259,551. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $8,807,537 $12,324,104 $12,852,808 $1,096 $8,278,833 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $15,081,532, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $15,098,820. Certain of these securities were sold prior to the close of the reporting period. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $19,625 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $28,272 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $36,998,340 $— $— Consumer staples 21,703,665 — — Energy 23,635,957 — — Financials 43,512,712 — — Health care 39,967,895 — — Industrials 26,230,622 — — Information technology 53,160,810 — — Materials 13,082,544 — — Telecommunication services 3,063,267 — — Utilities 8,505,280 — — Total common stocks — — Convertible preferred stocks — 245,433 — Purchased options outstanding — 948 — U.S. treasury obligations — 40,447 — Short-term investments 8,488,833 15,307,518 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $446,085 $— Futures contracts 91,510 — — Written options outstanding — (385) — Total return swap contracts — 51,429 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$609,293	$163,208 Equity contracts	143,887	385 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$10,000 Written equity option contracts (contract amount)$10,000 Futures contracts (number of contracts)30 Forward currency contracts (contract amount)$27,000,000 OTC total return swap contracts (notional)$800,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG Total Assets: OTC Total return swap contracts*# $– $– $– $– $– $51,429 $– $– $– $51,429 Futures contracts§ – 25,080 – – 25,080 Forward currency contracts# 152,388 291,106 22,680 19,294 33,450 88,362 – 2,013 – 609,293 Purchased options# – 948 948 Total Assets $152,388 $291,106 $22,680 $19,294 $33,450 $139,791 $25,080 $2,013 $948 $686,750 Liabilities: OTC Total return swap contracts*# – Futures contracts§ – Forward currency contracts# 43,833 – – 42,366 38,650 38,359 – – – 163,208 Written options# – 385 385 Total Liabilities $43,833 $– $– $42,366 $38,650 $38,359 $– $– $385 $163,593 Total Financial and Derivative Net Assets $108,555 $291,106 $22,680 $(23,072) $(5,200) $101,432 $25,080 $2,013 $563 $523,157 Total collateral received (pledged)##† $108,555 $210,000 $– $– $– $– $– $– $– Net amount $– $81,106 $22,680 $(23,072) $(5,200) $101,432 $25,080 $2,013 $563 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2014
